                                            Case 3:19-cv-02546-CRB Document 199 Filed 12/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        MICHELE ARENA, et al.,                       Case No. 19-cv-02546-CRB
                                   9                      Plaintiffs,
                                                                                         ORDER GRANTING MOTION FOR
                                  10                v.                                   LEAVE TO FILE AMICUS BRIEF AND
                                                                                         MOTION TO INTERVENE
                                  11        INTUIT INC., et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13             On November 12, 2020, Plaintiffs moved for preliminary approval of a settlement
                                  14   agreement with Intuit and requested that the Court enjoin related proceedings subject to the
                                  15   proposed settlement’s opt out procedures. See Mot. for Preliminary Approval (dkt. 162);
                                  16   Settlement Agreement (dkt. 162-1); Proposed Order (dkt. 162-1 Ex. A) at 8.
                                  17   I.        Motion for Leave to File Amicus Brief
                                  18             The Los Angeles City Attorney’s Office (LACA) and County Counsel for the
                                  19   County of Santa Clara (SCCC) have moved to file an amicus brief opposing the proposed
                                  20   settlement and to participate at oral argument. See Mot. to File Amicus Br. (dkt. 176).
                                  21   Both LACA and SCCC are currently litigating claims against Intuit that overlap with
                                  22   Plaintiffs’ claims. Id. at 5; Amicus Br. (dkt. 176-1) at 12–14. Amici’s perspective is
                                  23   plainly relevant to various questions that Plaintiffs’ Motion for Preliminary Approval
                                  24   presents. And although Plaintiffs and Intuit have responded to Amici’s substantive
                                  25   concerns regarding the proposed settlement, they have provided the Court with no reason
                                  26   to deny Amici’s motion to file an amicus brief and participate in oral argument. Therefore,
                                  27   the Court GRANTS Amici’s motion.
                                  28
                                             Case 3:19-cv-02546-CRB Document 199 Filed 12/14/20 Page 2 of 3




                                   1   II.      Motion to Intervene
                                   2            Nine Intuit customers (“proposed intervenors”) who have filed demands for
                                   3   arbitration (that is, who have initiated related proceedings) have moved to intervene under
                                   4   Rule 24 of the Federal Rules of Civil Procedure so that they may oppose Plaintiffs’ Motion
                                   5   for Preliminary Approval and request for an injunction. See Mot. to Intervene (dkt. 177) at
                                   6   8. Under Rule 24 of the Federal Rules of Civil Procedure, a court “must” permit “anyone”
                                   7   who “claims an interest relating to the property or transaction that is the subject of the
                                   8   action, and is so situated that disposing of the action may as a practical matter impair or
                                   9   impede the movant’s ability to protect its interest, unless existing parties adequately
                                  10   represent that interest” to intervene. Fed. R. Civ. P. 24(a)(2). A court also “may” permit
                                  11   “anyone” with “a claim or defense that shares with the main action a common question of
                                  12   law or fact” to intervene. Fed. R. Civ. P. 24(b)(1)(B). “In exercising its discretion” under
Northern District of California
 United States District Court




                                  13   Rule 24(b), a court “must consider whether the intervention will unduly delay or prejudice
                                  14   the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).
                                  15            The Court need not decide whether the proposed intervenors are entitled to
                                  16   intervene under Rule 24(a). No one disputes that their claims “share with the main action
                                  17   a common question of law or fact.” See Fed. R. Civ. P. 24(b)(1)(B); Plaintiffs’ Reply at
                                  18   20–22; Intuit Reply at 8–10. Nor will intervention “unduly delay or prejudice the
                                  19   adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).1 Hearing proposed
                                  20   intervenors’ perspective and the parties’ responses can only help the Court make an
                                  21   informed decision regarding the Motion for Preliminary Approval. Therefore, the Court
                                  22   GRANTS proposed intervenors’ motion under Rule 24(b).
                                  23            At the hearing, Plaintiffs, Intuit, Intervenors, and Amici should focus their
                                  24   arguments on the merits of Plaintiffs’ Motion for Preliminary Approval, which this order
                                  25   does not address.
                                  26            IT IS SO ORDERED.
                                  27

                                  28
                                       1
                                        The Court has not altered the original schedule for deciding Plaintiffs’ Motion for Preliminary
                                       Approval.
                                                                                        2
                                       Case 3:19-cv-02546-CRB Document 199 Filed 12/14/20 Page 3 of 3




                                   1      Dated: December 14, 2020
                                                                              CHARLES R. BREYER
                                   2                                          United States District Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          3
